DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 12, 15-25, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al. (US 2022/0109547) in view of Mo et al. (US 2021/0105644).
Regarding claims 1 and 16, Svedman et al. disclose a UE for wireless communication (Figures 1A-1E, UE 102), comprising:
A memory (Figure 1B, memory 130, 132); and
One or more processors coupled to the memory (Figure 1B, processor 118 coupled to memory 130, 132), the memory and the one or more processors configured to:
Transmit an indication of a quantity of reference signals that the UE supports for measuring for beam failure signals (Paragraph 0242, UE capabilities reported by the UE to the network [base station, gNB] includes maximum number of BFD-RS [beam failure detection reference signal]);
Receive one or more reference signals based at least in part on transmitting the indication of the quantity of reference signals (Paragraph 0218, UE monitors BFD-RS for beam failure and performs measurements on the BFD-RS to evaluate link quality; Paragraph 0300, UE performs measurements on BFD-RS; Reception of the BFD-RS is inherent to perform measurements); and
Transmit an indication of beam failure detection of the wireless connection based at least in part on measurements of the received one or more reference signals (Paragraphs 0218, 0300, UE determines beam failure based on measurements of BFD-RS and may feedback corresponding measurement results of information derived from such measurements to the network).
Svedman et al. do not specifically disclose the following limitations found in Mo et al.: beam failure detection within one or more slots and receive one or more reference signals in a slot of the one or more slots (Mo et al., Paragraphs 0040, 0044, 0050, 0054, 0059, 0063, 0078, 0093, terminal performs detection for, based on CSI-RS/SSB configuration, the BFD-RSs/RLM-RSs on given time-frequency resources [one or more slots] (target resources) for sending the CSI-RSs/SSBs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Svedman et al. with the teachings of Mo et al. in order to perform detection for reference signals on target resources (Mo et al., Abstract).
Regarding claims 2 and 17, Svedman et al. in view of Mo et al. disclose wherein the quantity of reference signals that the UE supports, for measuring within a slot, for beam failure detection of the wireless connection comprises a maximum quantity of reference signals that the UE supports for beam failure detection of the wireless connection (Svedman et al., Paragraph 0242, UE capabilities reported by the UE to the network [base station, gNB] includes maximum number of BFD-RS [beam failure detection reference signal]; Mo et al., Paragraphs 0040, 0044, 0050, 0054, 0059, 0063, 0078, 0093, BFD-RSs/RLM-RSs on give time-frequency resources [within a slot]).
Regarding claims 3 and 18, Svedman et al. disclose wherein the reference signals include one or more of synchronization signal physical broadcast channel blocks or channel state information reference signals (Paragraph 0214, BFD-RS may be CSI-RS, SSB (e.g. PSS, SSS, PBCH and/or PBCH-DMRS), SRS, DMRS, and/or other signals).
Regarding claims 4 and 19, Svedman et al. disclose wherein the channel state information reference signals include one or more of: a non-zero-power channel stat information reference signal, an aperiodic channel state information reference signal, a periodic channel state information reference signal, or a semi-persistent channel state information reference signal (Paragraph 214, BFD-RS type is periodic CSI-RS; Paragraph 0465, aperiodic and/or semi-persistent beam management RS transmission; Paragraph 0545, NZP-CSI-RS).
Regarding claims 5 and 20, Svedman et al. disclose wherein the reference signals that the UE supports for beam failure detection of the wireless connection include reference signals that the UE supports for beam failure detection of the wireless connection of a first set of component carriers of a first frequency range (Paragraphs 0006, 0224, 0419, 0422, BFD-RS in a DL BWP [amount of carrier frequency bandwidth]; Paragraphs 0256, 0296, 0381, 0423, 0472, 0479, 0482, per frequency range) and reference signals that the UE supports for beam failure detection of the wireless connection on a second set of component carriers of a second frequency range (Paragraph 0256, multiple frequency bands includes second frequency range).
Regarding claims 6 and 21, Svedman et al. disclose wherein the set of component carriers of the frequency range corresponds to a special cell and one or more secondary cells of the frequency range (Claims 20, 29 and 38, SpCell and SCells).
Regarding claims 7 and 22, Svedman et al. disclose wherein the reference signals that the UE supports for beam failure detection of the wireless connection includes quantity of reference signals that the UE supports for beam failure detection on a set of component carriers of multiple frequency ranges (Paragraphs 0006, 0224, 0419, 0422, BFD-RS in a DL BWP [amount of carrier frequency bandwidth]; Paragraphs 0256, 0296, 0381, 0423, 0472, 0479, 0482, per frequency range).
Regarding claims 8 and 23, Svedman et al. disclose wherein the set of component carriers of the multiple frequency ranges includes one or more special cells and one or more secondary cells of the multiple frequency range (Claims 20, 29 and 38, SpCell and SCells).
Regarding claims 9 and 24, Svedman et al. disclose wherein the one or more processors, when transmitting the indication of the quantity of reference signals that the UE supports for beam failure detection of the wireless connection, are configured to transmit the indication within a control message (Paragraph 0242, UE capabilities reported by the UE to the network [base station, gNB] includes maximum number of BFD-RS; Paragraph 0011, coordination between UE and base station accomplished with a variety of signaling such as RRC configuration, MAC signaling, and L1 signaling [encompasses control messaging]).
Regarding claims 10 and 25, Svedman et al. in view of Mo et al. disclose wherein a numerology of the slot is based at least in part on a particular numerology of a particular bandwidth part of component carriers over which the UE supports the quantity of reference signals (Svedman et al., Paragraph 0006, given numerology on a given carrier-characterize an amount of carrier frequency bandwidth; Mo et al., Paragraphs 0040, 0044, 0050, 0054, 0059, 0063, 0078, 0093, currently activated BWP, terminal performs detection for, based on CSI-RS/SSB configuration, the BFD-RSs/RLM-RSs on given time-frequency resources [one or more slots] (target resources) for sending the CSI-RSs/SSBs).
Regarding claims 12 and 27, Svedman et al. in view of Mo et al. disclose wherein a numerology of the slot is based at least in part on a configured numerology (Svedman et al., Paragraph 0006, explicitly configured by RRC signaling, given numerology on a given carrier-characterize an amount of carrier frequency bandwidth; Mo et al., Paragraphs 0040, 0044, 0050, 0054, 0059, 0063, 0078, 0093, currently activated BWP, terminal performs detection for, based on CSI-RS/SSB configuration, the BFD-RSs/RLM-RSs on given time-frequency resources [one or more slots] (target resources) for sending the CSI-RSs/SSBs).
Regarding claims 15 and 30, Svedman et al. disclose wherein the quantity of the reference signals that the UE supports for beam failure of the wireless connection is based at least in part on one or more of a configuration of the UE, components of the UE, or an operation mode of the UE (Paragraph 0242, performance attributes of the UE, maximum number of configured BFD-RS in the UE).

Claim(s) 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al. in view of Mo et al. as applied to claims 10 and 25 above, and further in view of Ugurlu et al. (US 2019/0394710).
Regarding claims 11 and 26, Svedman et al. in view of Mo et al. disclose the claimed invention above but do not specifically the following limitations found in Ugurlu et al.: wherein the particular bandwidth part is a bandwidth part having a smallest numerology among bandwidth parts of the component carriers over which the UE supports the quantity of reference signals (Ugurlu et al., Paragraph 0048, active BWPs are associated with different numerologies, the BWP having smallest or greatest numerology to determine maximum number of allowed physical resource blocks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Svedman et al. in view of Mo et al. with the teachings of Ugurlu et al. in order to use multiple active BWPs with different numerologies for resource block determination (Ugurlu et al., Paragraph 0048).

Claim(s) 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al. in view of Mo et al. as applied to claims 1 and 16 above, and further in view of Lee et al. (US 2021/0282143).
Regarding claims 13 and 28, Svedman et al. in view of Mo et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Lee et al: wherein a subcarrier spacing of the slot is based at least in part on a particular spacing of a particular bandwidth part of component carriers over which the UE supports the quantity of reference signals (Lee et al., Paragraph 0152-0153, 00172, subcarrier spacing is defined to follow that of the BWP unless explicitly configured differently).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Svedman et al. in view Mo et al. with the teachings of Lee et al. in order to configured subcarrier spacing (Lee et al., Paragraphs 0152-0153, 0172) when performing beam failure detection using supported reference signals (Svedman et al., Mo et al.).

Claim(s) 14 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svedman et al. in view of Mo et al. in view of Lee et al. as applied to claims 13 and 28 above, and further in view of Fan et al. (US 20201/0167934).
Regarding claims 14 and 29, Svedman et al. in view of Mo et al. in view of Lee et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Fan et al.: wherein the particular bandwidth part is a bandwidth part having a largest subcarrier spacing among bandwidth parts of the component carriers over which the UE supports the quantity of reference signals (Fan et al., Paragraphs 0108-0109, 0196, 0205, BWP with…the largest SCS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Svedman et al. in view of Mo et al. in view of Lee et al. with the teachings of Fan et al. in order to adapt bandwidth capability of a terminal (Paragraph 0004) and further in order to reduce power consumption (Paragraph 0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

June 30, 2022